DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson et al (U.S. PG Pub 2014/0358024 A1).
Regarding claim 1, Nelson teaches a method of identifying the anatomic structure of a nucleus accumbens in a subject, said method comprising: inserting an electrode into the ventral striatum of a subject ([0053] teaches implanting a lead into the VS (ventral striatum) or nucleus accumbens which is in the ventral striatum); and (ii) detecting an oscillatory frequency of 30-40 Hz ([0133] teaches detecting biomarkers of bioelectric brain signals using the implanted electrodes in the gamma band frequency about 35 to about 100Hz and beta frequency bands about 13Hz to about 35Hz; [0136]; Fig 7B and [0146] teach one of the detected biomarkers being about 35Hz), thereby identifying the anatomic structure of a nucleus accumbens in said subject.
Regarding claim 2, Nelson teaches the method in claim 1, wherein said oscillatory frequency is a frequency of about 35 Hz ([0133] teaches detecting biomarkers of bioelectric brain signals using the implanted electrodes in the gamma band frequency about 35 to about 100Hz and beta frequency bands about 13Hz to about 35Hz. 35Hz is in the detectable range so 35Hz can be detected; [0136]; Fig 7B and [0146] teach one of the detected biomarkers being about 35Hz).
Regarding claim 4, Nelson teaches the method in claim 1, further comprising detecting a theta oscillatory frequency or an alpha oscillatory frequency ([0098] incorporates Denison et al U.S. PG Pub 2009/0082691 A1 in its entirety.  Denison [0051] teaches tracking alpha wave balance as a biomarker for compulsive behavior, and monitoring and detecting frequencies in the theta band (4 to 8 Hz) and alpha waves (5 to 15Hz); [0041]; [0050]; [0059]).
Regarding claim 5, Nelson teaches the method in claim 1, wherein said subject is suffering from obsessive compulsive disorder ([0047]; [0053] teaches wherein the patient is being treated for OCD).
Regarding claim 6, Nelson teaches the method in claim 1, comprising after said detecting administering an electrical stimulation ([0039] teaches that detected frequencies that are used to determine patient conditions and severity of the conditions are used to control the delivery of therapy. Therefore a frequency (biomarker) is detected and then a stimulation signal is administered based on the detected biomarker. [0060]; [0122]; [0161]) to the nucleus accumbens of said subject ([0053] teaches that the stimulation can be delivered to the nucleus accumbens).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al (U.S. PG Pub 2014/0358024 A1) in view of Halpern et al (WO 2018/064225 A1).
Regarding claim 3, Nelson teaches the method of claim 1, wherein the therapy system includes a microstimulator, however fails to teach wherein said electrode is a microelectrode. 
Halpern teaches a method in the same field of endeavor, wherein an electrode implanted into the ventral nucleus accumbens of a patient’s brain is a microelectrode ([0027]; [0141]; [0162]; [0185]).
It would have been obvious to one of ordinary skill in the art before the effective filling date, to have modified the method of Nelson, to have the implanted electrode be a microelectrode, as taught by Halpern, in order to minimize the footprint of the implant, and limit the trauma to the patient’s brain tissue impacted by the implant.
Regarding claim 7, Nelson teaches the method of claim 6, however fails to teach wherein a dose of said electrical stimulation is less than a dose corresponding to deep brain stimulation.
Halpern teaches a method in the same field of endeavor, wherein a dose of said electrical stimulation applied to the brain is less than a dose corresponding to deep brain stimulation ([0071]; [0073]; [0093]; [0098]; [0109])
It would have been obvious to one of ordinary skill in the art before the effective filling date, to have modified the method of Nelson, by having the a dose of electrical stimulation that is less than a dose corresponding to deep brain stimulation, as taught by Halpern, in order to treat loss of control disorders without causing transient hypomania (Halpern [0109]).
Regarding claim 8, Nelson teaches the method of claim 6, however fails to teach wherein said electrical stimulation is administered at a frequency of 5 Hz, 10 Hz, 12 Hz, 160 Hz, 212 Hz, or 333 Hz.
Halpern teaches a method in the same field of endeavor, wherein an electrical stimulation is administered at a frequency of 5 Hz, 10 Hz, 12 Hz, 160 Hz, 212 Hz, or 333 Hz ([0072]; [0093]; [0114]).
It would have been obvious to one of ordinary skill in the art before the effective filling date, to have modified the method of Nelson to have the applied electrical stimulation have a frequency of 5 Hz, 10 Hz, 12 Hz, 160 Hz, 212 Hz, or 333 Hz, as taught by Halpern, in order to effectively treat lack of control disorders, or to test multiple frequencies to determine the optimal frequency for treatment (Halpern [0072]; [0114]).
Regarding claim 9, Nelson teaches the method of claim 6, however fails to teach, wherein said electrical stimulation is administered at 100 milliseconds, 1 minute, 15 minutes, or 1 hour.
Halpern teaches a method in the same field of endeavor, wherein an electrical stimulation is administered at 100 milliseconds, 1 minute, 15 minutes, or 1 hour ([0073]; [0093]; [0114]).
It would have been obvious to one of ordinary skill in the art before the effective filling date, to have modified the method of Nelson to have the applied electrical stimulation be administered at 100 milliseconds, 1 minute, 15 minutes, or 1 hour, as taught by Halpern, in order to effectively treat different lack of control disorders of a patient, or to test multiple burst durations to determine the optimal parameters of the stimulation for treatment (Halpern [0072]; [0114]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011.  The examiner can normally be reached on M-F 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel  can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792